Order entered September 5, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00124-CR
                                      No. 05-18-00125-CR

                           CHRISTON DIOR CONNER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F17-56395-M & F17-56396-M

                                            ORDER
       The reporter’s record in the above appeals was due April 3, 2018. On June 6, we notified

court reporter Belinda Baraka and directed her to file, by July 6, 2018, (1) the reporter’s record,

(2) written verification that no hearings were recorded, or (3) written verification that appellant

had not requested the reporter’s record. We received no communication from Ms. Baraka.

Because the clerk’s record showed appellant was indigent and had requested the reporter’s

record, we then ordered Ms. Baraka to file the complete reporter’s record in these appeals by

August 15, 2018. We cautioned Ms. Baraka that the failure to file the reporter’s record by that

date would result in the Court taking whatever action it deemed appropriate to ensure that these

appeals proceeds in a more timely fashion, including ordering that Ms. Baraka not sit as a court
reporter until the reporter’s record in the appeals is filed. To date, the reporter’s record has not

been filed and we have had no communication from Ms. Baraka.

       We ORDER that Belinda Baraka NOT SIT as a court reporter until she has filed the

complete reporter’s record in these appeals.

       We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; to the Dallas County Auditor’s Office; and to counsel for all parties.




                                                      /s/     LANA MYERS
                                                              JUSTICE